IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10441
                         Summary Calendar



FRED SCOTT,

                                         Plaintiff-Appellant,

versus

TIM CURRY, Criminal District Attorney
for Tarrant County Texas in his Official
Capacity; MR. THORTON, Judge, Official Capacity;
JACK STRICKLAND, Attorney in his Official
Capacity; DON CARPENTER, Official Capacity,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:01-CV-916-Y
                       --------------------
                          August 8, 2002
Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Fred Scott, Texas prisoner # 907987, appeals the dismissal

his 42 U.S.C. § 1983 complaint as frivolous and for failure to

state a claim under 28 U.S.C. §§ 1915(e) and 1915A.    Scott argues

that the district court erred in dismissing his claims against

the defendants because he has satisfied the requirements of Heck

v. Humphrey, 512 U.S. 477 (1994).   Scott’s claims for damages

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-10441
                                  -2-

against these defendants fail as a matter of law.    Scott’s claims

against Judge Thorton in his official capacity are barred by the

Eleventh Amendment.     See Warnock v. Pecos County, Texas, 88 F.3d
341, 343 (5th Cir. 1996).    Scott’s claims against Carpenter and

Curry in their official capacity fail because he has not alleged

that an official policy or custom of Tarrant County resulted in

the violation of his constitutional rights.    See Baker v. Putnal,

75 F.3d 190, 195 (5th Cir. 1996); see also Piotrowski v. City of

Houston, 237 F.3d 567, 578 (5th Cir.), cert. denied, 122 S. Ct.
53 (2001).   Finally, because Scott failed to provide any factual

support for his conspiracy allegations, the district court did

not err in dismissing his claims against Strickland, a private

attorney.    See Marts v. Hines, 68 F.3d 134, 136 (5th Cir. 1995).

     Scott also argues that the district court erred in

dismissing his claims for prospective or injunctive relief

against the defendants.    Because Scott failed to show that Heck

should not be used to bar his claims for prospective relief, the

district court did not err in dismissing those claims.    See Heck,
512 U.S. at 486-87.

     To the extent that Scott attempts to state a claim against

the defendants for intentional infliction of emotional distress,

we do not address that claim because it was raised for the first

time on appeal.    See Leverette v. Louisville Ladder Co., 183 F.3d
339, 342 (5th Cir. 1999).    Accordingly, the district court’s

judgment is AFFIRMED.